   4:21-cr-03012-JMG-CRZ Doc # 44 Filed: 06/30/21 Page 1 of 1 - Page ID # 95




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                                           4:21cr3012

                      Plaintiff,                    JOINT MOTION TO CONDUCT PLEA
                                                   HEARING BY REMOTE CONFERENCE
        vs.


NICOLE BEATTIE
                      Defendant.

        Pursuant to the "Coronavirus Aid, Relief, and Economic Security Act" (CARES
Act), H.R. 748, the parties jointly move for an order authorizing the assigned magistrate
judge to conduct a change of plea hearing by video conferencing, or telephone
conferencing if video teleconferencing is not reasonably available. In support of this
motion, the parties state that upon consideration of Defendant's potential sentence, and
Defendant's interest in ending pretrial detention and minimizing ongoing anxiety and
concern over the outcome of this case, the plea or sentencing in that case cannot be
further delayed without serious harm to the interests of justice.


        Defendant understands that due to the COVID-19 pandemic, an in-person plea
hearing may seriously jeopardize public health and safety. After consultation with defense
counsel, the defendant voluntarily consents to �ave a United States Magistrate Judge
conduct a change of plea hearing by video conferencing, or telephone conferencing if
video teleconferencing is not reasonably available.




  ?°3:J-2(
 Date                                           ounsel for the United States




 6/30/2021
 Date                                          Counsel for the Defendant
